COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                 §                No. 08-18-00073-CR
  JOSEPH MCCORMICK,
                                                 §                    Appeal from the
                    Appellant,
                                                 §                143rd District Court
  v.
                                                 §              of Reeves County, Texas
  THE STATE OF TEXAS,
                                                 §             (TC# 17-01-08135-CRR)
                    State.
                                             §
                                           ORDER

       The Court has determined, on its own motion, that it is necessary to seal the exhibits volume

of the reporter’s record filed in the above-styled and numbered cause. See Tex.R.App.P. 9.10(g).

Accordingly, the exhibits volume shall be marked as sealed and will not be made available either

on the internet or in other form without court order, except that the attorneys of record on appeal

will be provided access to the sealed record without a court order.

       IT IS SO ORDERED this 7th day of August, 2018.

                                             PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.